Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 11/1/2019, which is a national stage application of PCT/JP2018/017470 filed 5/1/2018, which claims foreign priority to JP2017-091712 filed 5/2/2017.

As filed, claims 1-5, 7, and 8 are pending; and claim 6 is cancelled.


Election/Restrictions
Applicant’s election without traverse of Group II – Claims 1-4 in the reply filed on 10/6/2021 is acknowledged.

Claims 5, 7, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2021.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    135
    133
    media_image1.png
    Greyscale
 which is compound SD-1 found in paragraph 0191-0192 of the instant specification.  The claims, which read on the elected species, are instant claims 1-4, according to Applicant’s reply filed on 10/6/2021.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art
According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.


While searching for prior art on the elected species, prior art was found that anticipated other species encompassed by the claims.  Both prior art rejections were made below in order to advance compact prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2020 and 4/9/2021 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
a)	  The texts and the numbering of the instant specification are blurry and illegible and thus, a clearer copy of the instant specification is needed.
Appropriate correction is required.

The abstract of the disclosure is objected to because the texts are blurry and illegible.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings of Fig. 1-4 are objected to because the texts and numbering are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease that is treatable through inhibition of at least one kind of kinase selected from the group consisting of CDK7, CDK4, CDK6, PIM2, TSSK3, MST4, NEK6, MAP3K, MST3, DDR1, SPHK1, CaMK1, AurA, BRK, CaMK4, PIM1, and PI3K, does not reasonably provide enablement for preventing the abovementioned disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
	The nature of the invention - is a method of treating or preventing a disease that is treatable through inhibition of at least one kind of kinase selected from the group consisting of CDK7, CDK4, CDK6, PIM2, TSSK3, MST4, NEK6, MAP3K, MST3, DDR1, SPHK1, CaMK1, AurA, BRK, CaMK4, PIM1, and PI3K via a compound of instant formula (1) or (1-1).
The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
	In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
	In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant’s claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claim invention.
	In the instant case, the prior arts recognize that small molecule therapeutic agents have potential to inhibit PI3K, CDK4, etc., which can be used to treat a number of diseases, such as cancer, etc.  See Tetsu et al., Proliferation of cancer cells despite CDK2 inhibition.  Cancer Cells, 2003, 3, 233-245; and Marion et al., Lighagal, a Selective Inhibitor of PI3 Kinase α Isolated form the Sponge Aka coralliphaga: Structure Elucidation and Biomimetic Synthesis.  Organic Letters, 2006, 8, 321-324 (see IDS filed 3/9/2020).
The predictability or unpredictability of the art – the law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
"[C]orrelation” as used herein refers to the relationship between in vitro and in
vivo animal model assays and a disclosed or a claimed method of use . . . if the
art is such that a particular model is recognized as correlating to a specific
condition, then it should be accepted as correlating unless the examiner has
evidence that the model does not correlate.

	In light of these remarks, the Examiner finds that one of ordinary skill in the art would agree with the court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
	The amount of direction or guidance presented – the instant specification briefly provides an explanation of the biological activity of kinases other than PI3K (e.g. CDK7, CDK4, CDK6, PIM2, TSSK3, MST4, NEK6, MAP3K, MST3, DDR1, SPHK1, CaMK1, AurA, BRK, CaMK4, and PIM1) on pp. 1-2, including references that discuss the implication of the abovementioned kinase inhibitors other than PI3K inhibitor in the treatment of the abovementioned disease. There is no direction or guidance provided that supports a use of the abovementioned kinase inhibitors other than PI3K inhibitor as a drug for preventing the abovementioned disease, as instantly embraced.
	The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970)). As identified supra, the pharmaceutical art is recognized as unpredictable.
	Thus, in order to support a claim for preventing the abovementioned disease, a vast amount of evidence is required because such a claim is not supported by the prior art or the instant specification.
	The presence or absence of working examples - there are no working or prophetic examples in the specification that demonstrate that the instant compounds or composition thereof may prevent the abovementioned disease, as instantly embraced. The assays in the specification demonstrate that the instant compounds were tested for their ability to inhibit CDK7, CDK4, CDK6, PIM2, TSSK3, MST4, NEK6, MAP3K, MST3, DDR1, SPHK1, CaMK1, AurA, BRK, CaMK4, PIM1, and PI3K in vitro (pg. 61-65 of the instant specification). 
	The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the compounds of instant formula (1) or (1-1) may prevent the abovementioned disease in a patient.
	The quantity of experimentation necessary – generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916. The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.
	For instance, Schafer et al. discloses: "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the 
	There is generally a vast amount of experimentation to take a drug from bench to the clinic. See e.g., Horig et al. Journal of Translational Medicine 2004, 2(44) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.") The Examiner finds that one of ordinary skill in the art would agree with the statements in these articles; that is, the amount of experimentation required to enable a pharmaceutical drug is extensive.
	The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of the active workers in the field of pharmaceuticals and/or medicine, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill 
Conclusion – Claims 1-3 are rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation, although the level of skill for an ordinary person in the art is high.  That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to prevent a disease that is treatable through inhibition of at least one kind of kinase selected from the group consisting of CDK7, CDK4, CDK6, PIM2, TSSK3, MST4, NEK6, MAP3K, MST3, DDR1, SPHK1, CaMK1, AurA, BRK, CaMK4, PIM1, and PI3K.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

a)	Regarding claim 1, the claim recites the phrase, “R5 and R6 may together form an oxo group (=O)”, and it is unclear to the Examiner how R5 and R6 together can form an oxo group (=O).  In order to form an oxo group, R5 and R6 needs to be on the same carbon, but R5 and R6 are located at different carbons.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.
	In addition, when R6 does not form an oxo group with R5, the definition of R6 is absent.  Accordingly, the metes and bounds of R6 is unclear when R6 does not form an oxo group with R5, which rendered this claim indefinite.

b)	Regarding claims 2 and 3, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 2 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the 

(a)	Regarding claim 2, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a method of preventing or treating a disease that is treatable through inhibition of at least one kind of kinase selected from the group consisting of CDK7, CDK4, CDK6, PIM2, TSSK3, MST4, NEK6, MAP3K, MST3, DDR1, SPHK1, CaMK1, AurA, BRK, CaMK4, and PIM1.  The subject matter in claim 2 is a limited embodiment of the abovementioned disease.  
The scope of claim 2 is broader than scope of claim 1 because claim 2 includes species that is outside of the disease that is treatable through inhibition of at least one kind of kinase selected from the group consisting of CDK7, CDK4, CDK6, PIM2, TSSK3, MST4, NEK6, MAP3K, MST3, DDR1, SPHK1, CaMK1, AurA, BRK, CaMK4, and PIM1 (e.g. PI3K).  Because the scope of claim 2 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 2 is commensurate with the scope of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Enantioselective Total Synthesis of (-)-Siphonodictyal B and (+)-(8-epi--Siphonodictyal B with Phosphatidylinositol 3-Kinase α (PI3Kα) Inhibitory activity”, hereinafter Kikuchi (see IDS filed 3/9/2020).

a)	Regarding claims 2 and 4, Kikuchi, for instance, teaches the following compounds as PI3Kα inhibitors, which can be used as cancer chemotherapy, which meets all the limitations of these claims.


    PNG
    media_image2.png
    351
    343
    media_image2.png
    Greyscale

(pg. 5669, Fig. 1, compounds 1a, 1b, and 2)

    PNG
    media_image3.png
    143
    374
    media_image3.png
    Greyscale

(pg. 5662, Table 1, compounds 1a, 1b, and 2)


    PNG
    media_image4.png
    152
    354
    media_image4.png
    Greyscale

(pg. 5660, left column, 1st paragraph)

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Lighagal, a Selective Inhibitor of PI3 Kinase α Isolated form the Sponge Aka coralliphaga: Structure Elucidation and Biomimetic Synthesis”, hereinafter Marion (see IDS filed 3/9/2020) as evidenced by Kikuchi and “Proliferation of cancer cells despite CDK2 inhibition”, hereinafter Tetsu.

a)	Regarding claims 1 and 3, Marion, for instance, teaches the following compounds 1 and 5 as PI3Kα inhibitors, as supported by evidentiary reference Kikuchi, and these compounds are cytotoxic against human cancer cell line in vitro (e.g. colon, breast, etc.) and thus, these compounds can be used to treat cancer.  

    PNG
    media_image5.png
    233
    346
    media_image5.png
    Greyscale

(pg.321, right column, compounds 1 and 5)


    PNG
    media_image6.png
    152
    353
    media_image6.png
    Greyscale

(pg. 323, left column, 3rd paragraph)

	Although Marion is silent regarding the inhibitory activity of the abovementioned compounds toward CDK4, the Examiner finds that the CDK4 inhibition is an inherent feature of the abovementioned compounds of Marion, according to evidentiary reference Tetsu, and such feature needs not be recognized by Marion at the time of the invention, according to the guidance in MPEP 2112(II).
Tetsu, for instance, established that CDK4 inhibition is sufficient to cause arrest in cancer proliferation. Since the abovementioned compound of Marion also arrest cancer 


    PNG
    media_image7.png
    110
    709
    media_image7.png
    Greyscale

(pg. 233, Summary)

Claim Objections
Claim 1 is objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the phrase, “a moiety represented by the following general formula A represented the following A-1, A-2, or A-3”.
	Such expression can be clarified by reciting -- a moiety in general formula (1) represented by the following general formula A is represented by the following formula A-1, A-2, or A-3 --.
Appropriate correction is required.

b)	Regarding claim 1, the claim recites the following phrases that are unnecessary and thus, can be removed:


    PNG
    media_image8.png
    28
    549
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    25
    361
    media_image9.png
    Greyscale

	Appropriate correction is required.
Conclusion
Claims 1-4 are rejected.
Claim 1 is objected.
Claims 5, 7, and 8 are withdrawn.
Claim 6 is cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626